 1                                                                                                JS-6
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8   M & M HART LIVING TRUST, et al.,               CV 17-1479 PA (MRWx)

 9                 Plaintiffs,                      JUDGMENT
10          v.
11   GLOBAL EAGLE ENTERTAINMENT,
     INC., et al.
12
                   Defendants.
13
14
15          Pursuant to the settlement agreement (“Settlement Agreement”) filed on October 5,
16   2018, between plaintiffs M&M Hart Living Trust and Randi Williams (“Plaintiffs”) and
17   defendants Global Eagle Entertainment Inc., David Davis, and Thomas Severson, Jr.
18   (“Defendants”), and the Court’s March 5, 2019, Minute Order granting the Motion for Final

19   Approval of Class Action Settlement and the Motion for Attorneys’ Fees,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
21          1.     All terms herein shall have the same meaning as the terms defined in the
22                 Settlement Agreement, unless otherwise specifically provided herein.
23          2.     The parties are to perform the Plan of Allocation and issue distributions to
24                 members of the Settlement Class with valid claims as described in the
25                 Settlement Agreement.
26          3.     If any amounts remain in the Settlement Fund after the payment of eligible
27                 claims and litigation expenses and attorneys’ fees, no portion of the Settlement
28                 Fund will revert to Defendants. Any amounts remaining in the Settlement
 1              Fund will be distributed to the Investor Protection Trust with specific direction
 2              that such funds be used for investor education.
 3        4.    Plaintiffs and every member of the Settlement Class shall be deemed to have
 4              fully, finally, and forever released, relinquished, discharged, and dismissed all
 5              Released Claims against the Released Parties.
 6        5.    This action is dismissed with prejudice.
 7        6.    This Court retains jurisdiction over the implementation of the Settlement and
 8              any distribution of the Settlement Fund.
 9
10
11   DATED: March 5, 2019                             _________________________________
                                                                 Percy Anderson
12                                                      UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
